DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 11/11/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-2,5-8 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Zhao et al. (US20110229754).
As to claim 1, Zhao et al. discloses a battery for use in a battery pack, comprising: a battery cell of the battery including at least one electrical tab extending from the battery cell, and the at least one electrical tab being prebent (figure 1 number 14).
As to claim 2, Zhao et al. wherein the at least one electrical tab includes a positive tab and a negative tab, the positive tab and the negative tab extend from a first end of the battery cell and extend in a same direction (figure 1 number 14).

As to claim 5, Zhao et al. wherein the at least one electrical tab includes at least one substantially ninety-degree bend (figure 2b number 14).
As to claim 6, Zhao et al. battery cell assembly, comprising: a first battery cell including two electrical tabs extending from the first battery cell (figure 1 number 14); a second battery cell positioned substantially adjacent to the first battery cell and including two electrical tabs extending from the second battery cell (figure 1 number 14); the electrical tabs of the first and second battery cells being prebent; and a busbar operatively connected to the electrical tabs of the first battery cell and to the electrical tabs of the second battery cell (figure 1 number 16).
As to claim 7, Zhao et al. wherein the busbar is electrically connected to the electrical tabs of the first and second battery cells and is configured to carry all or a portion of a battery current between the first and second battery cells; and wherein the busbar and the electrical tabs of the first and second battery cells are welded together (paragraph 0036).
As to claim 8, Zhao et al. discloses further comprising: a support structure positioned on first sides of the electrical tabs of the first and second battery cells such that the electrical tabs of the first and second battery cells are disposed between the support structure and the busbar; and wherein the electrical tabs of the first and second battery cells include second sides opposite the first sides, and the support structure contacts the first sides while the busbar contacts the second sides (figure 2b number 20 and figure 7b number 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US20110229754) in view of Malcolm et al. (US9553343).
	Zhao et al. discloses the battery described above. Zhao et al. fail to disclose wherein the at least one electrical tab includes a positive tab and a negative tab, the positive tab extends from a first end of the battery cell and the negative tab extends from a second end of the battery cell wherein the at least one electrical tab includes a semi- cylindrical portion.
	Malcolm et al. teaches wherein the at least one electrical tab includes a positive tab and a negative tab, the positive tab extends from a first end of the battery cell and the negative tab extends from a second end of the battery cell (figure 40 number 129) wherein the at least one electrical tab includes a semi- cylindrical portion (figure 54 number 129) for the purpose of providing structural support for the interconnection of the tab electrodes (col. 64 lines 15-30).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Zhao et al. with wherein the at least one electrical tab includes a positive tab and a negative tab, the positive tab extends from a first end of the battery cell and the negative tab extends from a second end of the battery cell wherein the at least one electrical tab includes a semi- cylindrical portion for the purpose of providing structural support for the interconnection of the tab electrodes (col. 64 lines 15-30).
3.	Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US20110229754) in view of Cho et al. (US20160164051).
	Zhao et al. discloses the battery cell described above. Zhao et al. fail to disclose 
wherein the support structure includes a first cell frame and a second cell frame, the first cell frame is disposed between the first and second battery cells, and the second cell frame is disposed along a side of the second battery cell facing away from the first battery cell, wherein the first cell frame includes a first end and the second cell frame includes a second end, the first cell frame further includes a clip operatively connected to the first end and the second cell frame further includes a clip operatively connected to the second end, wherein the first cell frame includes a first end and a second end and the second cell frame includes a third end and a fourth end, the first cell frame further includes two clips spaced from each other and operatively connected to the first and second ends and the second cell frame further includes two clips spaced from each other and operatively connected to the third and fourth ends.
	Cho et al. teaches wherein the support structure includes a first cell frame and a second cell frame (figure 4 number 120,120’), the first cell frame is disposed between the first and second battery cells, and the second cell frame is disposed along a side of the second battery cell facing away from the first battery cell, wherein the first cell frame includes a first end and the second cell frame includes a second end, the first cell frame further includes a clip (130a) operatively connected to the first end and the second cell frame further includes a clip (130b) operatively connected to the second end for the purpose of preventing poor welding (paragraph 0054).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Zhao et al. with wherein the support structure includes a first cell frame and a second cell frame, the first cell frame is disposed between the first and second battery cells, and the second cell frame is disposed along a side of the second battery cell facing away from the first battery cell, wherein the first cell frame includes a first end and the second cell frame includes a second end, the first cell frame further includes a clip operatively connected to the first end and the second cell frame further includes a clip  operatively connected to the second end for the purpose of preventing poor welding (paragraph 0054).
4.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. in view of Cho et al. and in further view of Malcolm et al. (US9553343).
	Zhao et al. discloses the battery described above. Zhao et al. fail to disclose wherein the first cell frame includes a first end and a second end and the second cell frame includes a third end and a fourth end, the first cell frame further includes two clips spaced from each other and operatively connected to the first and second ends and the second cell frame further includes two clips spaced from each other and operatively connected to the third and fourth ends. 
	Cho et al. teaches first and second cell frame further including clips for the purpose of preventing poor welding (paragraph 0054). Malcolm et al. teaches a battery frame that allows tabs on either side of the battery cell for the purpose of improving the performance of the batteries (col. 2 line 13).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Zhao et al. with wherein the first cell frame includes a first end and a second end and the second cell frame includes a third end and a fourth end, the first cell frame further includes two clips spaced from each other and operatively connected to the first and second ends and the second cell frame further includes two clips spaced from each other and operatively connected to the third and fourth ends for the purpose of preventing poor welding as taught by Cho et al. and for the purpose of improving the performance of the batteries (col. 2 line 13) as taught by Malcolm et al.
Allowable Subject Matter
Claims 11-13,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fail to teach or suggest wherein the first cell frame further includes two tab backers that are spaced apart from each other and disposed on the clip of the first cell frame such that the two tab backers of the first cell frame are between the clip of the first cell frame and the first sides of the electrical tabs of the first battery cell, and wherein the second cell frame further includes two tab backers that are spaced apart from each other and disposed on the clip of the second cell frame such that the two tab backers of the second cell frame are between the clip of the second cell frame and the first sides of the electrical tabs of the second battery cell. Applicant teaches absorbing heat generated during the welding process is one of the functions of the tab backers 432, 436 and welding the busbar 202 to the electrical terminals 412 with the inclusion of the tab backers 423, 436 may mitigate damage to the electrical terminals 412. In addition to the busbar 202, the tab backers 432, 436, and the clips 426, 428 being contoured substantially complementary to the electrical tabs 412, their elastic deformation may contribute to minimizing the air gaps between the electrical tabs 412, the busbar 202, and the tab backers 432, 436 within the angular span.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724